Citation Nr: 1229642	
Decision Date: 08/28/12    Archive Date: 09/05/12	

DOCKET NO.  99-21 898A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for sarcoidosis.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had less than one year of active service from October 1969 to August 1970.  

A review of the evidence of record discloses that in June 1999, the VARO in Washington, D.C., denied the Veteran's application to reopen a previously denied claim for service connection for sarcoidosis.  The Veteran appealed the determination to the Board of Veterans' Appeals (Board).  The Board remanded the case for further development in October 2001.  Thereafter, it reopened and denied the claim in December 2002.  In May 2003, the Board denied a motion for reconsideration.

The Veteran appealed the denial decision to the United States Court of Appeals for Veterans Claims (Court).  In April 2004, the parties to the appeal (the Veteran, his representative, and a representative of VA's General Counsel) filed a Joint Motion for Remand of the Board's decision with regard to the denial of service connection for sarcoidosis.  The parties agreed that that portion of the Board's decision should be vacated and remanded for readjudication because the Board had not provided sufficient reasons or bases to support its conclusion that VA had supplied adequate notice of the information and evidence necessary to substantiate the claim under the provisions of the Veterans Claims Assistance Act of 2000 (VCAA).  The Court granted the motion later that same month.

Thereafter, the Board remanded the case for further development in April 2005.  Following additional development, the RO confirmed the prior denial of the underlying claim for service connection in October 2005 and January 2006.  In August 2006, the case was transferred to the jurisdiction of the RO in Baltimore, Maryland.  

In February 2008, the Veteran was notified of the time and place for a Board hearing he had requested in connection with his appeal.  See 38 C.F.R. § 20.702(b) (2011).  For whatever reason, the Veteran failed to appear and no motion for rescheduling has been received.  Most recently, in June 2010, the Veteran's current representative indicated that the Veteran "does not want a hearing in this matter."  

In April 2009, the Board requested an expert medical opinion pursuant to the provisions of 38 C.F.R. § 20.901(a) (2011).  A copy of the opinion was provided to the Veteran and his representative, and the representative submitted a written brief in November 2009. 

In a January 2010 decision, the Board again the Veteran's claim for entitlement to service connection for sarcoidosis.  

The Veteran again appealed this determination to the Court.  In an August 2010 Order, the Court granted the VA General Counsel's and appellant's Joint Motion for Remand.  The Board's January 2010 decision was vacated and the claim was then remanded to the Board.

In March 2011, the Board again denied the claim of service connection for sarcoidosis.  

By Order dated in October 2011, another Joint Motion to Remand the appeal was granted and the case was again remanded for action consistent with the terms of the Joint Motion.  

The matter is once again REMANDED to the RO for further development as indicated below.
 

REMAND

Received in June 2012 at the Board was an April 2012 affidavit from the Veteran's brother who expressed his recollection that immediately upon the Veteran's discharge in August 1970, he observed the Veteran to have constant headaches and dizziness.  He stated the Veteran did not have those symptoms prior to service.  He added that the Veteran continued to complain of the symptoms from the time in service to the present time.  In a June 2012 communication, the representative asserts that the brother's affidavit and statements from the Veteran reflect a continuity of symptoms associated with sarcoidosis ever since the Veteran's service.  The representative asks that an examination with opinion be accorded the Veteran.  

The Board notes that there are medical opinions already of record with regard to the etiology of the Veteran's sarcoidosis.  A VA pulmonologist reviewed the claims file and in an undated opinion received in June 2009 indicated that it was unlikely (less than 50 percent) that the Veteran's sarcoidosis was manifested during his active service or within the first year following service discharge.  However, the pulmonologist did not address the Veteran's assertions of a continuity of symptoms since service and did not address the favorable opinion from the private physician that was received in April 2005.

In view of the foregoing, the Board finds the representative's request for another examination to be reasonable and the case is once again REMANDED to the RO for the following action:

1.  The Veteran should be accorded an examination by a physician knowledgeable in pulmonology for the purpose of determining the nature and etiology of the Veteran's sarcoidosis.  Any indicated tests should be accomplished.  The examiner should review the claims folder in conjunction with the examination.  The examiner should then offer an opinion as to whether it is at least as likely as not (50 percent probability or more), or less likely than not that any current sarcoidosis had its onset in service.  The examiner should provide a complete rationale for any opinion expressed.  The examiner is advised that the Veteran or his brother is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinion.  

If any opinion and supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the physician should clearly and specifically so specify in the report, and explain why this is so.  In this regard, if the physician concludes that there is insufficient information to provide an etiologic opinion without resort to mere speculation, he or she should state whether the inability to provide a definitive opinion was due to a need for further information (with said needed information identified) or because the limits of medical knowledge have been exhausted regarding the etiology of the Veteran's sarcoidosis.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

2.  After all appropriate development has been completed, VA should consider all the evidence of record and readjudicate the claim with regard to service connection for sarcoidosis with consideration of all theories of service connection.  If the claim remains denied, the Veteran and his representative should be provided a supplemental statement of the case and be given an appropriate period of time in which to respond.  

By this REMAND, the Board indicates no opinion as to any final outcome.  The Veteran is advised that failure to report for any scheduled examination may result in a denial of his claim.  38 C.F.R. § 3.655 (2011).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


	                  _________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



